Filed 01/04/21                         Case 20-25090                              Doc 89



       1                            NOT FOR PUBLICATION
       2                      UNITED STATES BANKRUPTCY COURT
       3                      EASTERN DISTRICT OF CALIFORNIA
       4   In re:                           )       Case No. 20-25090-B-11
                                            )
       5   NIR WEST COAST, INC. Dba         )       DC No. RJM-1
           NORTHERN CALIFORNIA ROOFING,     )
       6                                    )
                                            )
       7                       Debtor(s). )
           ________________________________ )
       8
            MEMORANDUM DECISION DENYING MOTION TO CONFIRM THE ABSENCE OF THE
       9                  AUTOMATIC STAY OF 11 U.S.C. § 362(a)
      10   Introduction
      11         The court has before it a Motion to Confirm Absence of the
      12   Automatic Stay as to Nonbankrupt Codebtor Gregory T. Lynn filed
      13   by Javier Vega Tovar (“Creditor”) on his behalf and on behalf of
      14   certain class members.    Debtor and debtor in possession NIR West
      15   Coast, Inc. dba Northern California Roofing (“Debtor”) filed an
      16   opposition.    Creditor filed a reply.
      17         Creditor requests a so-called “comfort order” or, in other
      18   words, an order from this court confirming that the automatic
      19   stay of 11 U.S.C. § 362(a) is inapplicable to Gregory T. Lynn
      20   (“Lynn”).   Creditor identifies Lynn as the Debtor’s nondebtor
      21   codebtor.   Creditor’s motion is immediately suspect in that it
      22   relies almost exclusively on 11 U.S.C. § 105(a).      Section 105(a)
      23   is a catch-all; however, it does not give the bankruptcy court
      24   carte blanche to do whatever it wants to do.      See Law v. Siegel,
      25   134 S. Ct. 1188, 1197 (2014).    Creditor’s motion will be denied
      26   without prejudice for the reasons explained below.
      27         The court has reviewed the motion, opposition, reply, and
      28   all related declarations and exhibits.      The court has also
           reviewed and takes judicial notice of the docket in this case.
Filed 01/04/21                          Case 20-25090                              Doc 89



       1   See Fed. R. Evid. 201(c)(1).    The court has determined this
       2   matter may be decided on the papers.     See General Order No. 618
       3   at p.3, ¶ 3 (E.D. Cal. May 13, 2020) (ordering courthouse closure
       4   “until further notice” due to the COVID-19 pandemic and further
       5   ordering that all civil matters are to be decided on the papers
       6   unless the presiding judge determines a hearing is necessary).
       7   The court has also determined that oral argument will not assist
       8   in the decision-making process or resolution of the motion.       See
       9   Local Bankr. R. 9014-1(h), 1001-1(f).
      10         The hearing on January 5, 2021, at 9:30 a.m. will be
      11   vacated.    Findings of fact and conclusions of law are set forth
      12   below.   See Fed. R. Civ. P. 52(a); Fed. R. Bankr. P. 7052,
      13   9014(c).
      14
      15   Background
      16         Lynn is a principal of the Debtor.      He is also the Debtor’s
      17   sole shareholder.   And he apparently is the Debtor’s codebtor.
      18         On August 25, 2017, Creditor filed a state court action
      19   against the Debtor and Lynn.    The state court action seeks
      20   damages and restitution for alleged wage theft and banking of
      21   hours, among other claims.
      22         Prior to this bankruptcy filing, Creditor, Debtor, and Lynn
      23   voluntarily settled all claims alleged in the state court action.
      24   The parties signed a settlement agreement which the state court
      25   approved.    The settlement agreement requires the Debtor and Lynn
      26   to make certain payments to Creditor and other class members.
      27         Creditor asserts that the Debtor and Lynn defaulted under
      28   the terms of the settlement agreement.       According to Creditor,

                                           - 2 -
Filed 01/04/21                         Case 20-25090                            Doc 89



       1   the default permits the state court to enter an agreed-upon
       2   stipulated judgment against Lynn which Creditor requested and the
       3   state court tentatively indicated it would enter.   However,
       4   following the state court’s tentative ruling, but before a final
       5   hearing on Creditor’s state court motion was held, the Debtor
       6   filed its chapter 11 petition.    The state court judge thereafter
       7   directed Creditor to obtain an order from this court that the
       8   automatic stay of § 362(a) is inapplicable to Lynn.1
       9
      10   Discussion
      11         Creditor seeks what is typically referred to as a “comfort
      12   order.”2   More precisely, Creditor seeks an order from this court
      13   declaring not that the automatic stay has in some manner
      14   terminated as to Lynn but, rather, that the automatic stay in
      15
      16         1
                 The court takes judicial notice that, as of the date of
      17   this memorandum decision, Lynn is not a debtor under any chapter
           of the Bankruptcy Code.
      18
                 2
                  As one court has explained the term:
      19         The origins of the term ‘comfort order’ are elusive,
                 but comfort orders are generally sought as declarations
      20         from a bankruptcy judge that the automatic stay has
                 been terminated or else never came into existence with
      21
                 regard to some element of the bankruptcy case. Comfort
      22         orders are usually sought so that the movant can
                 proceed with legal action in some other court (such as,
      23         in this case, a foreclosure action in state court).
                 The term ‘comfort order’ does not appear in BAPCPA, but
      24         it is referred to conceptually in § 362(j) of the Code,
                 which provides that ‘[o]n request of a party in
      25         interest, the court shall issue an order under
      26         subsection (c) confirming that the automatic stay has
                 been terminated.’ § 362(j) (emphasis added).
      27
           In re Ross, 2019 WL 480269 at *3 (Bankr. N.D. Miss. Feb. 6,
      28   2019).

                                            - 3 -
Filed 01/04/21                         Case 20-25090                              Doc 89



       1   this case is inapplicable to Lynn.        There is a material
       2   difference in the distinction.
       3         There are very few instances in the Bankruptcy Code where
       4   the bankruptcy court may issue an order confirming that the
       5   automatic stay is not in effect.     These include:
       6         (1)   § 362(b)(22)(no automatic stay as to eviction
                       proceedings);
       7
                 (2)   § 362(c)(3)(A)(termination of the automatic stay
       8               due to one prior bankruptcy filing);
       9         (3)   § 362(c)(4)(A)(ii)(no automatic stay due to serial
                       bankruptcy filings);
      10
                 (4)   § 362(h)(1)(termination of the automatic stay for
      11               failure to comply with duties under § 521(a)(2));
      12         (5)   § 362(j)(confirming under subsection (c) that the
                       automatic stay has been terminated).
      13
                 None of these apply here.    The matter before the court does
      14
           not concern an eviction.    It is not the third or fourth time that
      15
           Lynn has filed a bankruptcy petition.       And Lynn is not a debtor
      16
           which means he has no Bankruptcy Code duties with which he has
      17
           not complied.
      18
                 Creditor cites no provision of the Bankruptcy Code that
      19
           directs or authorizes the bankruptcy court to enter an order that
      20
           declares the automatic stay inapplicable-or otherwise recognizes
      21
           its absence-to a nondebtor.3   Nevertheless, a number of courts
      22
           recognize that even when the Bankruptcy Code does not require it,
      23
           “[t]he [Bankruptcy] Court . . . retains the discretion to enter a
      24
           comfort order if warranted by the facts.”       Ross, 2019 WL 480269
      25
      26
                 3
      27         At least one court has questioned its authority to issue
           these so-called “comfort orders.” In re Rosenblum, 2019 Bankr.
      28   LEXIS 2277 at *6 (Bankr. D. Nev. July 17, 2019).

                                             - 4 -
Filed 01/04/21                        Case 20-25090                               Doc 89



       1   at *3.   Here, however, for at least two reasons this court is not
       2   convinced that the facts of this case warrant an issuance of the
       3   requested “comfort order” even if authority to issue such an
       4   order as it pertains to a nondebtor exists.
       5         First, if anything, “[a] ‘comfort order’ is a bankruptcy
       6   term of art for an order confirming an undisputed legal result,
       7   and often is entered to confirm that the automatic stay has
       8   terminated.”   In re Hill, 364 B.R. 826, 827 n.1 (Bankr. M.D. Fla.
       9   2007) (emphasis added).   Not only is the request here not one for
      10   an order that the automatic stay has terminated as to Lynn, but,
      11   on the record before it the court cannot conclude that the legal
      12   result of Creditor’s motion is undisputed.     In other words, as
      13   explained below, Creditor has not demonstrated that he is
      14   entitled to the requested “comfort order” as a matter of law.
      15         Second, it is true that as a general rule the automatic stay
      16   does not protect nondebtors and it protects only debtors,
      17   debtors’ property, and property of the estate.     See 11 U.S.C. §§
      18   362(a), 541(a); Advanced Ribbons and Office Prods., Inc. v. U.S.
      19   Interstate Distrib., Inc., 125 B.R. 259, 263 (9th Cir. BAP 1991)
      20   (citation omitted).   However, the Fourth Circuit in A.H. Robins
      21   v. Piccinin, 788 F.2d 994 (4th Cir. 1986), cert. denied, 479 U.S.
      22   876 (1986), developed an exception to the general rule.     Piccinin
      23   held that the automatic stay may be extended to a nondebtor if
      24   unusual circumstances make the interests of the debtor and the
      25   nondebtor inextricably interwoven.     Id. at 998–1004 (affirming
      26   stay of actions against debtor’s officers under a combination of
      27   § 362(a), § 105(a), and the court’s inherent equitable powers);
      28   see also S.I. Acquisition, Inc. v. Eastway Delivery Serv., Inc.

                                          - 5 -
Filed 01/04/21                         Case 20-25090                             Doc 89



       1   (In re S.I. Acquisition, Inc.), 817 F.2d 1142, 1147–50 (5th Cir.
       2   1987) (extending the § 362(a) automatic stay to action against
       3   debtor’s alleged alter egos).
       4         The Ninth Circuit has not expressly adopted the “unusual
       5   circumstances” exception.    See Klinkenborg Aerial Spraying and
       6   Seeding, Inc. v. Rotorcra Dev. Corp., 690 Fed.Appx. 540 (9th Cir.
       7   2017) (citation omitted).    At the same time, it has not expressly
       8   rejected it either.
       9         The Ninth Circuit has declined to apply the “unusual
      10   circumstances” exception in three general instances:
      11         (1)   where a nondebtor has obligations that are
                       independent, primary, not derivative of the
      12               debtor, Chugach Timber Corp. v. Northern
                       Stevedoring & Handling Co. (In re Chugach Forest
      13               Prods.), 23 F.3d 241, 247 (9th Cir. 1994), and
                       O’Malley Lumber Co. v. Lockard (In re Lockard),
      14               884 F.2d 1171, 1179 (9th Cir. 1989);
      15         (2)   where it was not raised in the lower court, U.S.
                       v. Dos Cabezas Corp., 995 F.2d 1486, 1492–93 n.3
      16               (9th Cir. 1993); and
      17         (3)   where the automatic stay was not extended in the
                       first instance by the bankruptcy court in exercise
      18               of its equity jurisdiction, Rotocraft Dev., 690
                       Fed.Appx. at 541.
      19
                 The Ninth Circuit has been receptive to the exception in a
      20
           number of case.    For example, in an early opinion it stated that
      21
           “in the absence of special circumstances, stays pursuant to
      22
           section 362(a) are limited to debtors and do not include
      23
           non-bankrupt co-defendants.”    Ingersoll-Rand Fin. Corp. v. Miller
      24
           Mining Co., 817 F.2d 1424, 1427 (9th Cir. 1987) (emphasis added).
      25
                 Several years later, in Chugach Forest Prods., 23 F.3d 241,
      26
           the Ninth Circuit suggested that the exception may apply when
      27
           necessary to “advance the aims of the bankruptcy scheme” or
      28

                                           - 6 -
Filed 01/04/21                        Case 20-25090                            Doc 89



       1   “promote reorganization [or] protect [the debtor’s] other
       2   creditors[,]” id. at 247, and if necessary to protect the
       3   administration of the bankruptcy estate.4    Id. at 247 n.6.
       4         In Solidus Networks, Inc. v. Excel Innovations, Inc. (In re
       5   Excel Innovations, Inc.), 502 F.3d 1086 (9th Cir. 2007), the
       6   Ninth Circuit reversed not because the bankruptcy court and the
       7   bankruptcy appellate panel applied the exception but because they
       8   both applied the exception incorrectly.     The court explained:
       9         In sum, our usual preliminary injunction standard
                 applies to applications to stay actions against non-
      10         debtors under § 105(a).
      11         [ . . .]
      12         Both the bankruptcy court and the BAP applied incorrect
                 legal standards.
      13
                 [ . . . ]
      14
                 The BAP treated the ‘unusual circumstances’ doctrine
      15         and the usual preliminary injunction standard as
                 separate and distinct bases for affirming the stay.
      16         That is error, because the ‘unusual circumstances’
                 doctrine does not negate the traditional preliminary
      17         injunction standard. As we have noted, stays under the
                 doctrine, ‘although referred to as extensions of the
      18         automatic stay, were in fact injunctions issued by the
                 bankruptcy court after hearing and the establishment of
      19         unusual need to take this action to protect the
                 administration of the bankruptcy estate.’ Chugach
      20         Forest Prods., 23 F.3d at 247 n. 6 (quoting Patton v.
                 Bearden, 8 F.3d 343, 349 (6th Cir. 1993)). Indeed,
      21         Piccinin itself applied the usual preliminary
                 injunction standard in affirming the stay. 788 F.2d at
      22         1008.
      23   Id. at 1096.
      24
      25         4
                 Such relief would not be inconsistent with American
      26   Hardwoods, Inc. v. Deutsche Credit Corp. (In re American
           Hardwoods), 885 F.2d 621 (9th Cir. 1989), in which the Ninth
      27   Circuit concluded that bankruptcy courts have jurisdiction to
           enjoin actions that could conceivably have any effect on
      28   administration of reorganization plan. Id. at 624.

                                          - 7 -
Filed 01/04/21                        Case 20-25090                             Doc 89



       1         In Boucher v. Shaw, 572 F.3d 1087 (9th Cir. 2009), the Ninth
       2   Circuit recognized that it would not be improper for the
       3   bankruptcy court to extend the automatic stay to a nondebtor
       4   through its equity jurisdiction “if the liability of the
       5   non-debtor party were to affect the property of the bankruptcy
       6   estate, such as by a requirement that the debtor indemnify the
       7   non-debtor or by payment of the liability from a director’s and
       8   officer’s insurance policy[.]”    Id. at 1093 & n.3 (emphasis in
       9   original).
      10         Citing Piccinin, the Ninth Circuit Bankruptcy Appellate
      11   Panel has also recognized that “[t]he automatic stay may protect
      12   nondebtors only under ‘unusual circumstances’ where the interests
      13   of the debtor and the nondebtor are inextricably interwoven.”
      14   Ripon Self Storage, LLC v. Exchange Bank (In re Ripon Self
      15   Storage, LLC), 2011 WL 3300087 at *6 (9th Cir. BAP April 1,
      16   2011); see also Hemaratanatorn v. Pasternak (In re MBE Digital,
      17   Inc.), 2016 WL 6699313 at *4 n.4 (9th Cir. Nov. 9, BAP 2016) (“We
      18   have recognized that the bankruptcy court may extend the
      19   automatic stay to nondebtors under the ‘unusual circumstances’
      20   doctrine, where the interests of the debtor and the nondebtor are
      21   inextricably interwoven.”).   At the same time, the BAP also noted
      22   that “any extension of the automatic stay to nondebtors does not
      23   occur automatically but requires the filing of an adversary
      24   proceeding requesting the bankruptcy court to act under §
      25   105(a).”   Ripon, 2011 WL 3300087 at *6.
      26         The point here is that the “unusual circumstances” exception
      27   to the general rule that the automatic stay protects only debtors
      28   (and debtors’ property and property of the estate) remains viable

                                            - 8 -
Filed 01/04/21                          Case 20-25090                            Doc 89



       1   in the Ninth Circuit if sought through an adversary proceeding.
       2   And therein lies Creditor’s problem.
       3         Creditor recites two critical facts which have the potential
       4   to trigger application of the “unusual circumstances” exception
       5   in this case: (1) Lynn is the Debtor’s codebtor; and (2) Lynn is
       6   a principal of the Debtor.    Based on those facts alone and the
       7   record before it, the court is unable to conclude that Creditor
       8   has an undisputed right, if any at all, to the requested “comfort
       9   order.”   Put another way, Creditor has not demonstrated an
      10   entitlement to the relief requested in the form of a “comfort
      11   order” as a matter of law.
      12         Further contributing to Creditor’s problem is that
      13   Creditor’s request for a “comfort order” is effectively a request
      14   for declaratory relief made in the context of a watered-down
      15   contested matter which lacks the protections of an adversary
      16   proceeding or, at a minimum, application of adversary procedures
      17   through Bankruptcy Rule 9014(c).     See In re Fagan, 559 B.R. 718,
      18   724-25 (Bankr. E.D. Cal. 2016); Gray v. CPF Associates, LLC, 614
      19   B.R. 96, 107-08 (D. Ariz. 2020).     Moreover, whereas Creditor
      20   would have the burden in an action for declaratory relief, here,
      21   Creditor does not explain (1) the extent of Lynn’s codebtor
      22   liability, i.e., independent, derivative, or if it would give
      23   Lynn some claim against the Debtor or estate property, or (2) the
      24   impact, if any, of Lynn’s entanglement in state court litigation
      25   on the Debtor’s reorganization or the administration of the
      26   chapter 11 case.   The court declines to grant Creditor
      27   declaratory relief under these circumstances.     Cf. In re Running
      28   Horse, LLC, 2007 WL 2669480 at *2 (Bankr. E.D. Cal. 2007)

                                           - 9 -
Filed 01/04/21                              Case 20-25090                            Doc 89



       1   (declining to issue a “comfort order” regarding debtor’s interest
       2   in property without an adversary proceeding or agreement of all
       3   parties).
       4         At the same time, the Debtor’s request for the court to
       5   extend the automatic stay to Lynn requires an adversary
       6   proceeding or, perhaps, an evidentiary hearing under the auspices
       7   of the federal rules of procedure.           The Debtor has initiated
       8   neither.    The Debtor’s request for an extension of the automatic
       9   stay to Lynn (or more accurately a § 105(a) injunction for Lynn’s
      10   benefit) will therefore also be denied without prejudice.
      11
      12   Conclusion
      13         For the foregoing reasons, Creditor’s motion is denied
      14   without prejudice.         The hearing on January 5, 2021, at 9:30 a.m.
      15   is vacated.
      16         A separate order will issue.
      17
      18           January 04, 2021

      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                               - 10 -
Filed 01/04/21                          Case 20-25090                   Doc 89



       1                    INSTRUCTIONS TO CLERK OF COURT
                                     SERVICE LIST
       2
                The Clerk of Court is instructed to send the attached
       3   document, via the BNC, to the following parties:
       4   Julie E. Oelsner
           400 Capitol Mall 11th Fl
       5   Sacramento CA 95814
       6   Rick Morin
           555 Capitol Mall Suite 750
       7   Sacramento CA 95814
       8   Jason M. Blumberg
           501 I St #7-500
       9   Sacramento CA 95814
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                           - 11 -
